                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 1 of 14



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Grant Wiggs,                                No. ____________________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Historic Palace Saloon and Restaurant,
                                                 LLC, an Arizona Limited Liability
                       Phoenix, AZ 85060




                                           13    Company; Dennis McCormick and
                        P.O. Box 97066




                                                 Deborah McCormick, a Married Couple;
                                           14    and Scott Stanford and Martha MeKeel,
                                                 a Married Couple,
                                           15
                                                                      Defendants.
                                           16
                                           17
                                           18         Plaintiff, Grant Wiggs (“Plaintiff”), sues Defendants, Historic Palace Saloon and

                                           19   Restaurant, LLC; Dennis McCormick and Deborah McCormick; and Scott Stanford and
                                           20   Martha MeKeel (collectively, “Defendants”) and alleges as follows:
                                           21
                                                                           PRELIMINARY STATEMENT
                                           22
                                                      1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           23
                                           24   costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           25   seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”)
                                           26
                                                23-362, et seq.; and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 2 of 14




                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 3 of 14




                                                                                        PARTIES
                                            1
                                            2          7.     At all material times, Plaintiff is an individual residing in Yavapai County,
                                            3   Arizona, and is a former employee of Defendants.
                                            4
                                                       8.     At all material times, Defendant Historic Palace Saloon and Restaurant,
                                            5
                                                LLC was a limited liability company duly licensed to transact business in the State of
                                            6
                                            7   Arizona. At all material times, Defendant Historic Palace Saloon and Restaurant, LLC
                                            8   does business, has offices, and/or maintains agents for the transaction of its customary
                                            9
                                                business in Yavapai County, Arizona.
                                           10
                                                       9.     Defendant Historic Palace Saloon and Restaurant, LLC is an Arizona
                                           11
BENDAU & BENDAU PLLC




                                           12   limited liability company, authorized to do business in the State of Arizona and is at all
                       Phoenix, AZ 85060




                                           13   relevant times Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                        P.O. Box 97066




                                           14
                                                       10.    Under the FLSA, Defendant Historic Palace Saloon and Restaurant, LLC is
                                           15
                                                an employer. The FLSA defines “employer” as any person who acts directly or indirectly
                                           16
                                           17   in the interest of an employer in relation to an employee. At all relevant times, Defendant

                                           18   Historic Palace Saloon and Restaurant, LLC had the authority to hire and fire employees,
                                           19
                                                supervised and controlled work schedules or the conditions of employment, determined
                                           20
                                                the rate and method of payment, and maintained employment records in connection with
                                           21
                                           22   Plaintiff’s employment with Defendants. As a person who acted in the interest of

                                           23   Defendants in relation to the company’s employees, Defendant Historic Palace Saloon
                                           24
                                                and Restaurant, LLC is subject to liability under the FLSA.
                                           25
                                                       11.    Defendants Dennis McCormick and Deborah McCormick are, upon
                                           26
                                           27   information and belief, husband and wife. They have caused events to take place giving

                                           28
                                                                                            -3-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 4 of 14




                                                rise to the claims in this Complaint as to which their marital community is fully liable.
                                            1
                                            2   Dennis McCormick and Deborah McCormick are owners of Defendant Historic Palace
                                            3   Saloon and Restaurant, LLC and were at all relevant times Plaintiff’s employer as defined
                                            4
                                                by the FLSA, 29 U.S.C. § 203(d).
                                            5
                                                       12.    Under the FLSA, Defendants Dennis McCormick and Deborah McCormick
                                            6
                                            7   are employers. The FLSA defines “employer” as any individual who acts directly or
                                            8   indirectly in the interest of an employer in relation to an employee. Dennis McCormick
                                            9
                                                and Deborah McCormick are owners of Defendant Historic Palace Saloon and
                                           10
                                                Restaurant, LLC. At all relevant times, they had the authority to hire and fire employees,
                                           11
BENDAU & BENDAU PLLC




                                           12   supervised and controlled work schedules or the conditions of employment, determined
                       Phoenix, AZ 85060




                                           13   the rate and method of payment, and maintained employment records in connection with
                        P.O. Box 97066




                                           14
                                                Plaintiff’s employment with Defendants. As persons who acted in the interest of
                                           15
                                                Defendants in relation to the company’s employees, Dennis McCormick and Deborah
                                           16
                                           17   McCormick are subject to individual liability under the FLSA.

                                           18          13.    Defendants Scott Stanford and Martha MeKeel are, upon information and
                                           19
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                           20
                                                in this Complaint as to which their marital community is fully liable. Scott Stanford and
                                           21
                                           22   Martha MeKeel are owners of Defendant Historic Palace Saloon and Restaurant, LLC

                                           23   and were at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. §
                                           24
                                                203(d).
                                           25
                                                       14.    Under the FLSA, Defendants Scott Stanford and Martha MeKeel are
                                           26
                                           27   employers. The FLSA defines “employer” as any individual who acts directly or

                                           28
                                                                                            -4-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 5 of 14




                                                indirectly in the interest of an employer in relation to an employee. Scott Stanford and
                                            1
                                            2   Martha MeKeel are owners of Defendant Historic Palace Saloon and Restaurant, LLC.
                                            3   At all relevant times, they had the authority to hire and fire employees, supervised and
                                            4
                                                controlled work schedules or the conditions of employment, determined the rate and
                                            5
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                            6
                                            7   employment with Defendants. As persons who acted in the interest of Defendants in
                                            8   relation to the company’s employees, Scott Stanford and Martha MeKeel are subject to
                                            9
                                                individual liability under the FLSA.
                                           10
                                                       15.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                           11
BENDAU & BENDAU PLLC




                                           12   Defendants herein gave consent to, ratified, and authorized the acts of all other
                       Phoenix, AZ 85060




                                           13   Defendants, as alleged herein.
                        P.O. Box 97066




                                           14
                                                       16.    Defendants, and each of them, are sued in both their individual and
                                           15
                                                corporate capacities.
                                           16
                                           17          17.    Defendants are jointly and severally liable for the injuries and damages

                                           18   sustained by Plaintiff.
                                           19
                                                       18.    At all relevant times, Plaintiff was an “employee” of Defendants Historic
                                           20
                                                Palace Saloon and Restaurant, LLC; Dennis McCormick and Deborah McCormick; and
                                           21
                                           22   Scott Stanford and Martha MeKeel as defined by the FLSA, 29 U.S.C. § 201, et seq.

                                           23          19.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           24
                                                Defendants Historic Palace Saloon and Restaurant, LLC; Dennis McCormick and
                                           25
                                                Deborah McCormick; and Scott Stanford and Martha MeKeel.
                                           26
                                           27
                                           28
                                                                                             -5-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 6 of 14




                                                          20.   At all relevant times, Defendants Historic Palace Saloon and Restaurant,
                                            1
                                            2   LLC; Dennis McCormick and Deborah McCormick; and Scott Stanford and Martha
                                            3   MeKeel were and continue to be “employers” as defined by the FLSA, 29 U.S.C. § 201,
                                            4
                                                et seq.
                                            5
                                                          21.   The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            6
                                            7   Defendants Historic Palace Saloon and Restaurant, LLC; Dennis McCormick and
                                            8   Deborah McCormick; and Scott Stanford and Martha MeKeel.
                                            9
                                                          22.   At all relevant times, Plaintiff was an “employee” of Defendants Historic
                                           10
                                                Palace Saloon and Restaurant, LLC; Dennis McCormick and Deborah McCormick; and
                                           11
BENDAU & BENDAU PLLC




                                           12   Scott Stanford and Martha MeKeel as defined by the Arizona A.R.S. § 23-350, et seq.
                       Phoenix, AZ 85060




                                           13             23.   At all relevant times, Defendants Historic Palace Saloon and Restaurant,
                        P.O. Box 97066




                                           14
                                                LLC; Dennis McCormick and Deborah McCormick; and Scott Stanford and Martha
                                           15
                                                MeKeel were and continue to be “employers” as defined by A.R.S. § 23-350.
                                           16
                                           17             24.   At all relevant times, Plaintiff was an “employee” of Defendants Historic

                                           18   Palace Saloon and Restaurant, LLC; Dennis McCormick and Deborah McCormick; and
                                           19
                                                Scott Stanford and Martha MeKeel as defined by A.R.S. § 23-362.
                                           20
                                                          25.   At all relevant times, Defendants Historic Palace Saloon and Restaurant,
                                           21
                                           22   LLC; Dennis McCormick and Deborah McCormick; and Scott Stanford and Martha

                                           23   MeKeel were and continue to be “employers” as defined by A.R.S. § 23-362.
                                           24
                                                          26.   Defendants Historic Palace Saloon and Restaurant, LLC; Dennis
                                           25
                                                McCormick and Deborah McCormick; and Scott Stanford and Martha MeKeel
                                           26
                                           27
                                           28
                                                                                              -6-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 7 of 14




                                                individually and/or through an enterprise or agent, directed and exercised control over
                                            1
                                            2   Plaintiff’s work and wages at all relevant times.
                                            3          27.    Plaintiff, in his work for Defendants Historic Palace Saloon and Restaurant,
                                            4
                                                LLC; Dennis McCormick and Deborah McCormick; and Scott Stanford and Martha
                                            5
                                                MeKeel, was employed by an enterprise engaged in commerce that had annual gross
                                            6
                                            7   sales of at least $500,000.
                                            8          28.    At all relevant times, Plaintiff, in his work for Defendants Historic Palace
                                            9
                                                Saloon and Restaurant, LLC; Dennis McCormick and Deborah McCormick; and Scott
                                           10
                                                Stanford and Martha MeKeel, was engaged in commerce or the production of goods for
                                           11
BENDAU & BENDAU PLLC




                                           12   commerce.
                       Phoenix, AZ 85060




                                           13          29.    At all relevant times, Plaintiff, in his work for Defendants Historic Palace
                        P.O. Box 97066




                                           14
                                                Saloon and Restaurant, LLC; Dennis McCormick and Deborah McCormick; and Scott
                                           15
                                                Stanford and Martha MeKeel, was engaged in interstate commerce.
                                           16
                                           17          30.    Plaintiff, in his work for Defendants Historic Palace Saloon and Restaurant,

                                           18   LLC; Dennis McCormick and Deborah McCormick; and Scott Stanford and Martha
                                           19
                                                MeKeel, regularly handled goods produced or transported in interstate commerce.
                                           20
                                                                              NATURE OF THE CLAIM
                                           21
                                           22          31.    Defendants own and/or operate The Historic Palace Saloon and Restaurant,

                                           23   LLC, an enterprise located in Yavapai County, Arizona doing business as The Palace
                                           24
                                                Restaurant and Saloon in Prescott, Arizona.
                                           25
                                                       32.    Plaintiff was hired by Defendants as a cook and worked for Defendants
                                           26
                                           27   between approximately April 2020 and approximately July 2020.

                                           28
                                                                                            -7-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 8 of 14




                                                       33.    Defendants, in their sole discretion, agreed to pay Plaintiff $15.00 per hour
                                            1
                                            2   for all hours he worked.
                                            3          34.    During the time that Plaintiff worked for Defendants, Plaintiff worked
                                            4
                                                approximately 30 to 40 hours per week.
                                            5
                                                       35.    Plaintiff left his employment with Defendants in July 2020.
                                            6
                                            7          36.    At that time, Plaintiff was still owed a paycheck for his final week of work,
                                            8   approximately 30 hours.
                                            9
                                                       37.    Defendants failed to compensate Plaintiff any wages whatsoever for his
                                           10
                                                final week of employment.
                                           11
BENDAU & BENDAU PLLC




                                           12          38.    Shortly after his final workweek of employment with Defendants, Plaintiff
                       Phoenix, AZ 85060




                                           13   texted with Defendant Scott Stanford regarding the status of the paycheck he was owed
                        P.O. Box 97066




                                           14
                                                for his final week of work.
                                           15
                                                       39.    Rather than providing his final paycheck, Defendant Scott Stanford refused
                                           16
                                           17   to provide his final paycheck and intimated that Plaintiff was no longer welcome on the

                                           18   restaurant premises.
                                           19
                                                       40.    Plaintiff never heard back from Defendants regarding his final paycheck
                                           20
                                                and whether or not the check was available to be picked up.
                                           21
                                           22          41.    Plaintiff has still not received his final paycheck from Defendants.

                                           23          42.    As a result of Defendants’ having willfully and improperly refused to pay
                                           24
                                                Plaintiff his paycheck for his final week of work, Defendants failed to pay the applicable
                                           25
                                                minimum wage to Plaintiff.
                                           26
                                           27
                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 9 of 14




                                                       43.    As a result of Defendants’ having willfully and improperly refused to pay
                                            1
                                            2   Plaintiff his paycheck for his final week of work, Defendants violated 29 U.S.C. § 206(a).
                                            3          44.    As a result of Defendants’ having willfully and improperly refused to pay
                                            4
                                                Plaintiff his paycheck for his final week of work, Defendants have violated the AMWA,
                                            5
                                                A.R.S. § 23-363.
                                            6
                                            7          45.    As a result of Defendants’ having willfully and improperly refused to pay
                                            8   Plaintiff his paycheck for his final week of work, Defendants have violated the AWA,
                                            9
                                                A.R.S. § 23-351.
                                           10
                                                       46.    Plaintiff is a covered employee within the meaning of the FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12          47.    Plaintiff is a covered employee within the meaning of the AMWA.
                       Phoenix, AZ 85060




                                           13          48.    Plaintiff is a covered employee within the meaning of the AWA.
                        P.O. Box 97066




                                           14
                                                       49.    Plaintiff was a non-exempt employee.
                                           15
                                                       50.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           16
                                           17   of his rights under the FLSA.

                                           18          51.    Defendants individually and/or through an enterprise or agent, directed and
                                           19
                                                exercised control over Plaintiff’s work and wages at all relevant times.
                                           20
                                                       52.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           21
                                           22   from Defendants compensation for unpaid minimum and overtime wages, an additional

                                           23   amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and
                                           24
                                                costs of this action under 29 U.S.C. § 216(b).
                                           25
                                                       53.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           26
                                           27   from Defendants compensation for unpaid minimum wages, an additional amount equal

                                           28
                                                                                            -9-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 10 of 14




                                                to twice the unpaid wages as liquidated damages, interest, and reasonable attorney’s fees
                                            1
                                            2   and costs of this action under A.R.S § 23-363.
                                            3          54.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            4
                                                from Defendants compensation for his unpaid wages at an hourly rate, to be proven at
                                            5
                                                trial, in an amount that is treble the amount of his unpaid wages, plus interest thereon,
                                            6
                                            7   and his costs incurred under A.R.S. § 23-355.
                                            8                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                            9                        FAILURE TO PAY MINIMUM WAGE

                                           10          55.    Plaintiff realleges and incorporates by reference all allegations in all
                                           11
BENDAU & BENDAU PLLC




                                                preceding paragraphs.
                                           12
                                                       56.    Defendants willfully and improperly refused to pay Plaintiff his paycheck
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   for his final week of work.

                                           15          57.    As a result, Defendants failed to pay the applicable minimum wage to
                                           16
                                                Plaintiff.
                                           17
                                                       58.    Defendants’ practice of willfully and improperly refusing to pay Plaintiff
                                           18
                                           19   his paycheck for his final week of work violated the FLSA, 29 U.S.C. § 206(a).

                                           20          59.    Plaintiff is therefore entitled to compensation for the full applicable
                                           21   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           22
                                                liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           23
                                           24          WHEREFORE, Plaintiff, Grant Wiggs, respectfully requests that this Court grant

                                           25   the following relief in Plaintiff’s favor, and against Defendants:
                                           26
                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 11 of 14




                                                       A.          For the Court to declare and find that the Defendant committed one of more
                                            1
                                            2                      of the following acts:
                                            3                 i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                            4
                                                                          206(a), by failing to pay proper minimum wages;
                                            5
                                                             ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            6
                                            7                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                            8          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            9
                                                                   determined at trial;
                                           10
                                                       C.          For the Court to award compensatory damages, including liquidated
                                           11
BENDAU & BENDAU PLLC




                                           12                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                       Phoenix, AZ 85060




                                           13          D.          For the Court to award prejudgment and post-judgment interest;
                        P.O. Box 97066




                                           14
                                                       E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           15
                                                                   action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                           16
                                           17                      forth herein;

                                           18          F.          Such other relief as this Court shall deem just and proper.
                                           19
                                                                     COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                           20                            FAILURE TO PAY MINIMUM WAGE
                                           21          60.         Plaintiff realleges and incorporates by reference all allegations in all
                                           22
                                                preceding paragraphs.
                                           23
                                           24          61.         Defendants willfully and improperly refused to pay Plaintiff his paycheck

                                           25   for his final week of work.
                                           26
                                           27
                                           28
                                                                                                 -11-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 12 of 14




                                                       62.         As a result, Defendants failed to pay the applicable minimum wage to
                                            1
                                            2   Plaintiff for his final week of work.
                                            3          63.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                            4
                                                required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                            5
                                                       64.         Plaintiff is therefore entitled to compensation for the full applicable
                                            6
                                            7   minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to
                                            8   twice the unpaid wages as liquidated damages, together with interest, reasonable
                                            9
                                                attorney’s fees, and costs.
                                           10
                                                       WHEREFORE, Plaintiff, Grant Wiggs, respectfully requests that this Court grant
                                           11
BENDAU & BENDAU PLLC




                                           12   the following relief in Plaintiff’s favor, and against Defendants:
                       Phoenix, AZ 85060




                                           13          A.          For the Court to declare and find that the Defendants committed one of
                        P.O. Box 97066




                                           14
                                                                   more of the following acts:
                                           15
                                                              i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           16
                                           17                             363, by failing to pay proper minimum wages;

                                           18                ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                           19
                                                                          § 23-363 by willfully failing to pay proper minimum wages;
                                           20
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           21
                                           22                      determined at trial;

                                           23          C.          For the Court to award compensatory damages, including liquidated
                                           24
                                                                   damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                           25
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           26
                                           27
                                           28
                                                                                                 -12-
                                           29
                                           30
                                                 Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 13 of 14




                                                       E.      For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            1
                                            2                  action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            3                  herein;
                                            4
                                                       F.      Such other relief as this Court shall deem just and proper.
                                            5
                                                                           COUNT THREE: ARIZONA WAGE ACT
                                            6
                                                                             FAILURE TO PAY WAGES OWED
                                            7
                                                       65.     Plaintiff realleges and incorporates by reference all allegations in all
                                            8
                                            9   preceding paragraphs.

                                           10          66.     Defendants willfully failed or refused to pay Plaintiff wages for the hours
                                           11
BENDAU & BENDAU PLLC




                                                that Plaintiff worked for them during the final workweek of his employment.
                                           12
                                                       67.     Defendants’ practice of willfully failing to pay Plaintiff wages for labor
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   performed violates the AWA, A.R.S. § 23-351.

                                           15          68.     Plaintiff is therefore entitled to compensation for all applicable wages at an
                                           16
                                                hourly rate, to be proven at trial, in an amount treble the unpaid wages, together with
                                           17
                                                interest, and costs of this action.
                                           18
                                           19          WHEREFORE, Plaintiff, Grant Wiggs, individually, respectfully requests that

                                           20   this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           21          A.      For the Court to declare and find that the Defendants violated A.R.S. Title
                                           22
                                                               23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                           23
                                           24          B.      For the Court to award compensatory damages, including treble the amount

                                           25                  of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           26                  at trial;
                                           27
                                           28
                                                                                             -13-
                                           29
                                           30
                                                Case 3:20-cv-08287-DMF Document 1 Filed 11/04/20 Page 14 of 14




                                                    C.     For the Court to award prejudgment and post-judgment interest;
                                            1
                                            2       D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                            3       E.     Such other relief as this Court shall deem just and proper.
                                            4
                                                                             JURY TRIAL DEMAND
                                            5
                                                    Plaintiff hereby demands a trial by jury on all issues so triable.
                                            6
                                            7
                                                    RESPECTFULLY SUBMITTED this 4th Day of November, 2020.
                                            8
                                            9                                           BENDAU & BENDAU PLLC

                                           10                                                   By: /s/ Christopher J. Bendau
                                                                                                Clifford P. Bendau, II
                                           11
BENDAU & BENDAU PLLC




                                                                                                Christopher J. Bendau
                                           12                                                   Attorney for Plaintiff
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -14-
                                           29
                                           30
